State witnesses swore positively to finding on appellant's premises, and not far from his house, two barrels of mash such as whisky is made from; that this mash was ready to be converted into whisky. Near the mash were found a furnace, buckets, a pot which fit the furance, a flake stand, a thump keg, a breaking jar, etc. The use of each of these in the operation of manufacturing whiskey was explained. The mash and paraphernalia were near a pool of water and a thicket. Proof showing appellant in possession of mash both able and read to be converted into whisky, and also of most, if not all, of the paraphernalia used in converting such mash into whisky, would seem enough to justify the jury in concluding that he possessed mash for the purpose of making same into intoxicating liquor.
In a lengthy argument appellant attacks the constitutionality of the law under which the conviction was had. In the absence of some constitutional inhibition our legislature would seem to have the power to enact the statute in question. We know of no such inhibition and none is pointed out.
The motion for rehearing will be overruled.
Overruled. *Page 327